Per Curiam.
This is an appeal from the decree and judgment of the lower court in a proceeding in contest of the will of Nathan N. Wetmore, deceased, instituted by Luvenchia L. Morrison, a child of the deceased.
The decedent, at the time of making the alleged will, was seventy-eight years of age. His wife died nine days prior to his death, causing him great mental anguish. He also languished physically from the time of the death of his wife, which culminated, as Ave have intimated, in his death nine days thereafter. The Avill was executed between nine and ten o’clock on Wednesday night preceding the death of the decedent Sunday morning. He died at the residence of Ella G. Wetmore, the sole devisee, where he resided from the time of the funeral of his wife until his death. None of his children or grandchildren Avere mentioned or provided for in the will, but he bequeathed all of his property, with a slight exception, to the said Ella G. Wetmore, between whom and himself there Avere no ties of consanguinity. There was no testamentary disposition of the small amount of property excepted. The court found that he Avas unduly influenced by the said Ella G. Wetmore, and that his mind at the time of the execution of the Avill Avas wandering, weak and feeble. This is equivalent to a finding that he did not have a sound and disposing mind.
*569Other findings of the court it is not necessary to discuss here. Nor is it necessary to notice many of the propositions discussed by respective counsel, for from an examination of the record we are convinced that the finding of the court is sustained by the overwhelming weight of the testimony; and, indeed, had not the court so found, we would have been compelled to have found from the testimony that the decedent was utterly incapable of making so solemn and important an instrument as a will at the time the alleged will was executed. For this reason the judgment will be affirmed.